DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Patent Application filed on 24 July 2019.  Claims 1-20 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
detecting, by a computing device, a new entry in one of plural databases; 
comparing, by the computing device, the new entry to watch entries defined in a watch database; 
determining, by the computing device, whether the new entry matches a watch entry in the watch database; 
creating, by the computing device, a new watch in the watch database when the new entry does not match any watch in the watch database; and 
updating, by the computing device, a watch in the watch database when the new entry matches the watch in the watch database.

Examiner Note: underlined elements indicate additional structural elements of the claimed invention identified as performing the steps of the claimed invention.


Under Step One of the analysis under the Mayo framework, claims 1-13 is/are drawn to methods (i.e., a process), claims 19 and 20 is/are drawn to a system (i.e., a machine/manufacture), and claims 14-18 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1-20 is/are drawn to one of the statutory categories of invention.


Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of detecting a new entry in one of plural databases; comparing the new entry to watch entries defined in a watch database; determining whether the new entry matches a watch entry in the watch database; creating a new watch in the watch database when the new entry does not match any watch in the watch database; and updating a watch in the watch database when the new entry matches the watch in the watch database.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as fundamental economic principles or practices including hedging, insurance, mitigating risk because the claims are interpreted to be aimed at ensuring greater accuracy in the management of financial activities.  As well, the instant invention is interpreted by the Examiner to be similar to mental processes performed in the human mind including an observation, evaluation, judgement, and opinion because the claims are directed to the management and adjustments to financial transactions.

Independent claims 14 and 20 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea or judicial exception under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [30] recites “a computer system 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments,” written description paragraph [31] recites “components of computer system 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor,” written description paragraph [32] recites “components of computer system 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor,” written description paragraph [37] recites “Computer system 12 may also communicate with one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.; one or more devices that enable a user to interact with computer system 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system 12 to communicate with one or more other computing devices. Such communication can occur via Input/Output (I/O) interfaces 22. Still yet, computer system 12 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-13, 15-18, and 20 are directed to the judicial exception as explained above for Claims 1, 14, and 19 and are further directed to limitations directed to the determination of association scores, elements of data entries, value ranges, entry status, updating values, closing a watch, and association scores.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-13, 15-18, and 20 do not add more to the abstract idea of independent Claims 1, 14, and 19 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 101 Signals Per Se
Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter. Independent claim 14 references "A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to cause the computer device to…."  The United States Patent and Trademark Office (USPTO), during prosecution, applies to claims their broadest reasonable interpretation consistent with the specification. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). According to paragraph [21] of the Applicant' s specification, “computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”  Examiner acknowledges that written description paragraph [22] specifically notes that a computer readable storage medium is “not to be construed as being transitory signals per se,” however the use of the term computer program product is interpreted to be signals which are processed by a computing system.  Thus this open ended definition does not explicitly exclude carrier signals or propagating waves.  Therefore the broadest reasonable interpretation of the term “computer program product” includes "signals" and "carrier waves."  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and "Subject Matter Eligibility of Computer Readable Media".
The Examiner suggests the following amendment or equivalent be made to Claim 14 and its dependents to overcome this statutory issue: A non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to cause the computer device to.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (20200402058).

Claims 1 and 19:	Zhou discloses a method and system ([43-50, 65, 66]), comprising:
detecting, by a computing device, a new entry in one of plural databases ([59 “state calculator 120 may execute operations to modify state variables by adding a new event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable,” 43 “databases,” 129]); 
comparing, by the computing device, the new entry to watch entries defined in a watch database ([204 “real-time state calculator 120 may update variables associated with the identified account according to the triggering event. In this case the triggering event included a transaction for $30,000 and the state variable is updated,” 59 “state calculator 120 may execute operations to modify state variables by adding a new event or removing an expired event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received,” 112, 113, 131 “and events that affect state variables, like the expiring events, non-expiring events (including new events),” Fig. 14A]); 
determining, by the computing device, whether the new entry matches a watch entry in the watch database ([149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable in step,” 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes),” 164, 52 “client systems 190 may transmit data streams with events of credit card authorization requests and/or purchase orders. In such embodiments, the events transmitted from client systems 190 may include user information, location, transaction amount, IP address, and/or currency,” 56 “state variables may be configured to be updated periodically or based on triggering events,” 95 “key extractor 235 may obtain keys to determine a partition within a record to which an event is associated with (e.g., type of transaction). In contrast, the value associated with a key may be the actual payload of the event (e.g., value of the transaction),” Figs. 14A, 14B]); 
creating, by the computing device, a new watch in the watch database when the new entry does not match any watch in the watch database ([180 “may transmit a message to brokers 234 (FIG. 2) that an upcoming event may be added to the stream and that the event is associated with the identified account. When a transaction or request is approved in step 1010 it may result in a new event being generated for the data stream associated with the client system,” 162, 163 “if service system 105 determines the event is associated with a state variable (step 810: yes), process 800 may continue to step 812, where service system 812 determines if the identified state variable includes existing events,” 166, 167 Figs. 14A, 14B]); and 
updating, by the computing device, a watch in the watch database when the new entry matches the watch in the watch database ([103 “update state variables that based on events captured from data streams,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 113, 114, 204-206]). 

	Claim 8:	Zhou discloses the method as for Claim 1 above, and Zhou further discloses wherein: 
the watch entries are open entries that are the subject of watches defined in the watch database ([95, 96, 203-208]); and 
the watches are dynamic state machines that define respective amounts ([92, 95, 97 “key extractor 235 may implement topic-level configurations for brokers 234 and specify Java parameters such as “log.cleaner.enable” to deduplicate entries with the same key. In such embodiments, key extractor 235 may be coupled to stream memory,” 98]).  

	Claim 9:	Zhou discloses the method as for Claim 1 above, and Zhou further discloses wherein the updating the watch comprises automatically updating the watch without user input ([203-208]).  

	Claim 10:	Zhou discloses the method as for Claim 1 above, and Zhou further discloses wherein the updating the watch comprises: 
suggesting an update to a user via a user interface ([45 “client devices 150 may execute browser software that generates and displays interfaces including content on a display device included in, or connected to, client devices 150. Client devices 150 may execute applications that allow client devices 150 to communicate with components over network 170, and generate and display content in interfaces via display devices included in client devices, 46-49, 62-64]); 
receiving confirmation of the update from the user ([108 “Predictive model generator 342 may also provide user interfaces for interacting with data,” 121-124]); and 
updating the watch based on receiving the confirmation from the user ([103 “real-time state calculator 120 may provide alert notifications to stream operator 110 or to client request interface,” 122 “Interface memory 430 may include interface programs 432, which may include API management instructions to support client systems 190 and interactions between, for example, client devices 150 and service system,”]). 

Claim 11:	Zhou discloses the method as for Claim 1 above, and Zhou further discloses wherein the updating the watch comprises changing a value of an amount stored in the watch ([204 “state variable changes four times as a function of time. In time 1402, the state variable changes from 0 to $30,000. This change may occur when an event in a data stream triggers a change in the state variable, 203-2011]).  

Claim 12 and 17:	Zhou discloses the method as for Claims 11 and 14 above, and Zhou further discloses closing the watch when the changing the value of the amount stored in the watch results in a value of zero ([207, “expiration may be automatic. That is, as soon as an event expires the state variable is modified,” 208 “system service 105 may remove the influence of the second event and the state variable returns to a value of $0 because the first and second event expired,” 209, Fig. 14A (i.e., see element 1414)]).

Claims 13 and 18:	Zhou discloses the method as for Claims 11 and 14 above, and Zhou further discloses closing the watch when an open entry associated with the watch expires ([207, “expiration may be automatic. That is, as soon as an event expires the state variable is modified,” 208 “system service 105 may remove the influence of the second event and the state variable returns to a value of $0 because the first and second event expired,” 209, Fig. 14A (i.e., see element 1414)]).  

Claim 14:	Zhou discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to cause the computer device ([72, 99, 129-134, Fig. 5]) to: 
detect a new entry in one of plural databases ([59 “state calculator 120 may execute operations to modify state variables by adding a new event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable,” 43 “databases,” 129]); 
compare the new entry to watch entries defined in a watch database ([204 “real-time state calculator 120 may update variables associated with the identified account according to the triggering event. In this case the triggering event included a transaction for $30,000 and the state variable is updated,” 59 “state calculator 120 may execute operations to modify state variables by adding a new event or removing an expired event,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received,” 112, 113, 131 “and events that affect state variables, like the expiring events, non-expiring events (including new events),” Fig. 14A]), wherein the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries ([72 “store extracted keys and values from processed streams and/or previously extracted information for analyzing historic trends. For example, stream data 224 may include copies of previously extracted account information,” 110, 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes). However, if the event is a request for new account, or a forgotten password request, service system 105 may determine the event is not associated with a state variable,” 163, 164, 167 “assigning a score to the event proportional to the transaction value and increasing the value of the state variable based on the assigned score,” 173 “assign weights or scores for events in the data streams. For example, service system 105 may perform operations of assigning weights to events with extracted keys,”])
determine that the new entry matches one of the watch entries ([149 “when a new transaction event is processed by service system 105 accumulator may add the value of the transaction to a state variable in step,” 162 “if the event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes),” 164, 52 “client systems 190 may transmit data streams with events of credit card authorization requests and/or purchase orders. In such embodiments, the events transmitted from client systems 190 may include user information, location, transaction amount, IP address, and/or currency,” 56 “state variables may be configured to be updated periodically or based on triggering events,” 95 “key extractor 235 may obtain keys to determine a partition within a record to which an event is associated with (e.g., type of transaction). In contrast, the value associated with a key may be the actual payload of the event (e.g., value of the transaction),” Figs. 14A, 14B]); and 
update a watch amount associated with the one of the watch entries based on an amount in the new entry ([103 “update state variables that based on events captured from data streams,” 106 “predictive model generator 342 may include machine-learning models that get updated as new event information is being received from multiple data streams,” 113, 114, 162 “event is a transaction and includes an amount that is being monitored with a state variable, then service system 105 may determine the event is associated with a state variable (step 810: yes),” 170, 172, 204-206]).  

Claim 16:	Zhou in view of McGlynn discloses the computer program product of Claim 14 above, and Zhou further discloses wherein the updating the watch comprises automatically updating the watch without user input ([203-208]).

Claim 17:	Zhou discloses the method as for Claim 11 above, and Zhou further discloses:
close a watch that defines the watch amount when the updating the watch amount results in a value of zero ([207, “expiration may be automatic. That is, as soon as an event expires the state variable is modified,” 208 “system service 105 may remove the influence of the second event and the state variable returns to a value of $0 because the first and second event expired,” 209, Fig. 14A (i.e., see element 1414)]); and
keep the watch open and automatically generate a new rectification entry when the updating the watch amount results in a value other than zero ([203-208, 209 “arrangement for a state variable as depicted in FIG. 14A allows the accumulation of a series of events over a period of time. Similar state variables may be implemented for different keys that are extracted from events,” 211, 212 “state variable in FIG. 14B shows that the state variable changes two times based on triggering events of first and second transactions in times 1422 and 1426. When the first event expires in time 1430, however, the state variable does not change because there has not been a triggering event,” 213-215]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (20200402058) in view of McGlynn et al. (20090222364).

Claim 2:	Zhou discloses the method as for Claim 1 above, and Zhou does not explicitly disclose, however McGlynn further discloses wherein the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database ([40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]).  
Therefore it would be obvious for Zhou wherein the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 3:	Zhou in view of McGlynn discloses the method as for Claim 2 above, and Zhou does not explicitly disclose, however McGlynn further discloses wherein the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries defined in the watch database ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]). 
Therefore it would be obvious for Zhou wherein the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 4:	Zhou in view of McGlynn discloses the method as for Claim 3 above, and Zhou does not explicitly disclose, however McGlynn further discloses wherein the association score of the new entry relative to one of the watch entries defined in the watch database is determined based on: 
one or more accounting rules ([19 “designation rules,” 28, 29 “rules generator,”]); and 
comparing attributes of the new entry and the one of the watch entries defined in the watch database ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]). 
Therefore it would be obvious for Zhou wherein the association score of the new entry relative to one of the watch entries defined in the watch database is determined based on: one or more accounting rules and comparing attributes of the new entry and the one of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 5:	Zhou in view of McGlynn discloses the method as for Claim 4 above, and Zhou further discloses:
wherein the attributes comprise respective databases of the new entry and the one of the watch entries defined in the watch database ([129-131, 170, 221, 222]);
amounts included in the new entry and the one of the watch entries defined in the watch database ([204 “triggering event included a transaction for $30,000 and the state variable is updated,” 205 “state variable may be updated again in time 1406, when service system 105 receives a second transaction event associated with the same account. The second transaction may be of $60,000,” 206, Figs. 14A, 14B]).
Zhou does not explicitly disclose, however McGlynn further discloses:
wherein the attributes comprise: 
relative timing of the new entry and the one of the watch entries defined in the watch database ([39 “transaction attributes, including, but not limited to payee name, transaction description, transaction date, transaction amount, transaction type code, account type, payment method, recurrence period, recurrence time,” 44 “match counter counting the number of times the designation rule has matched a transaction. Still further, the method may include incrementing a selection counter counting the number of times the designation rule has been selected,”]); 
text included in the new entry and the one of the watch entries defined in the watch database ([51 “coring of a designation rule against the transaction is performed by combining (e.g. summing, averaging) individual scores on transaction attributes (e.g. textual, non-textual, and non-transactional),” 52]); and 
Therefore it would be obvious for Zhou wherein relative timing of the new entry and the one of the watch entries defined in the watch database and text included in the new entry and the one of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 6:	Zhou in view of McGlynn discloses the method as for Claim 4 above, and Zhou further discloses defining a range based on an amount in the one of the watch entries defined in the watch database, wherein the association score is higher when an amount in the new entry is within the range, and the association score is lower when the amount in the new entry is not within the range ([110 “monitoring a state variable accumulating amount of transactions associated with an account, fraud/risk detection service 344 may trigger an alert when the value associated with the amount key exceeds $10,000. Then, if a state variable exceeds the threshold it may mean that the account associated with that state variable has been compromised and generate an alert. Alternatively, or additionally, fraud/risk detection service 344 may monitor the result of predictive models. Whenever a predictive model results in a high probability of abnormality or fraud, defined above a threshold (e.g., above 80% probability), alert generator may transmit alerts associated with the account,” 111, 151 “trigger the alerts based on results from predictive model estimations that take into account multiple state variables, which may accumulate different values or different parameters,” 193 “cost function” 212-214]).  

Claim 7:	Zhou in view of McGlynn discloses the method as for Claim 6 above, and Zhou further discloses determining different ranges for different ones of the watch entries defined in the watch database ([204-206, 210 “at time 1406 because the accumulated value exceed threshold 1420, client request interface 130 (FIG. 4) may be instructed to decline any further transactions from the account associated with the state variable. Alternatively, or additionally, as further described in connection to FIG. 9, the state variable exceeded threshold 1420 may be an input for a predictive model that uses multiple state variables to make a prediction,” Figs. 14A, 14B]).  

Claim 15:	Zhou discloses the method as for Claim 14 above, and Zhou does not explicitly disclose, however McGlynn further discloses: the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]); and 
the association score of the new entry relative to one of the watch entries is determined based on: one or more accounting rules ([19 “designation rules,” 28, 29 “rules generator,”]); and comparing attributes of the new entry and the one of the watch entries (32, 40, 41, 43, 47]). 
Therefore it would be obvious for Zhou the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries and the association score of the new entry relative to one of the watch entries is determined based on: one or more accounting rules as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions.

Claim 20:	Zhou discloses the system of claim 19 above, and Zhou further discloses wherein: 
the watch entries are open entries that are a subject of watches defined in the watch database ([95, 96, 203-208]); 
the watches are dynamic state machines that define respective amounts ([92, 95, 97 “key extractor 235 may implement topic-level configurations for brokers 234 and specify Java parameters such as “log.cleaner.enable” to deduplicate entries with the same key. In such embodiments, key extractor 235 may be coupled to stream memory,” 98]); and 
the updating the watch comprises changing the value of an amount stored in the watch ([204 “state variable changes four times as a function of time. In time 1402, the state variable changes from 0 to $30,000. This change may occur when an event in a data stream triggers a change in the state variable, 203-2011]).
the watches are dynamic state machines that define respective amounts ([92, 95, 97 “key extractor 235 may implement topic-level configurations for brokers 234 and specify Java parameters such as “log.cleaner.enable” to deduplicate entries with the same key. In such embodiments, key extractor 235 may be coupled to stream memory,” 98])
Zhou does not explicitly disclose, however McGlynn discloses:
the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database ([40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]); 
the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries defined in the watch database ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]); 
the association score of the new entry relative to one of the watch entries defined in the watch database is determined based on: comparing attributes of the new entry and the one of the watch entries defined in the watch database ([32 “certain level of confidence is reached through this learning process, the rules generator 214 will recommend a learned target designation for a transaction and the designation engine 210 will automatically designate the transaction,” 40 “generating one or more transaction attribute scores, each transaction attribute score being associated with an attribute of the transaction, and combining the transaction attribute scores to generate the first match score. Generating the first match score may include weighting each of the transaction attribute scores with a weight factor associated with the corresponding attribute and/or the degree to which each attribute matches a corresponding field of the first designation rule,” 41 “transaction categorization system may compare the match score with a match criterion (such as a value threshold) to determine if the match is sufficient to associate a transaction designation to the transaction,” 43, 47]). 
Therefore it would be obvious for Zhou the comparing comprises determining a respective association score for the new entry relative to respective ones of the watch entries defined in the watch database, the association score is a quantitative measure of a likelihood that the new entry matches one of the watch entries defined in the watch database, and the association score of the new entry relative to one of the watch entries defined in the watch database is determined based on: comparing attributes of the new entry and the one of the watch entries defined in the watch database as per the steps of McGlynn in order to more accurately determine the relative scores of transaction entries and thereby determine a level of association between the transactions and resulting in more accurate data used to update the watch database with respect to conducted transactions; 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Kennis et al. (20050209876) at least [234]-[236] and [282]-[293] for disclosures related to the detection of transaction compliance monitoring
See Aquino et al. (20160104163) for disclosures related to the tracking of transactions and detecting anomalous activities
See Grosset et al. (20200074563) for disclosures related to semantically detailed transactions to assign identifiers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682